Breese, J. We do not think any of the points made by the plaintiff in error available, or sufficient to reverse this judgment. The case is a very plain one. The action of assumpsit for money had and received is given, expressly, by statute. (Scates’ Comp. 294.) The proof shows the race was not run, and before the time appointed for the race, Rogers demanded his deposit, which Parmelee promised to pay when the bank should open the next day, but afterwards, without any cause, refused to pay. The judgment is affirmed. Judgment affirmed.